O’NEAL, J.
(dissenting). The certificate of deposit, here involved, dated August 4, 1917, certifies that “Frank Kyselka had deposited with the American National Bank of Pawhuska, Oklahoma, Six Hundred and no — Dollars, *457payable to the order of himself on the return of this certificate properly endorsed, twelve months after date with interest at 5 percent per annum. No interest paid after due.”
It is conceded that the American National Bank of Pawhuska changed its name to First National Bank of Paw-huska, and that the first National Bank of Pawhuska assumed all the liabilities of the American National Bank.
As stated in the opinion, the sole question involved is whether the deposit bears interest after the expiration of twelve months from the date thereof. The answer to that question depends upon when the debt represented by the certificate of deposit became due.
The overwhelming weight of authority is that such a certificate of deposit is not due until the certificate is returned and tendered to the bank and demand for payment is made. Petitioner in his brief cites some 22 cases from other states, and two from federal courts, which show that rule. They are:
Bank of Commerce v. Harrison, 11 N. M. 50, 66 P. 460; Fells Point Sav. Inst. v. Weedon, 18 Md. 320, 81 Am. Dec. 603; Finkbone’s Appeal, 86 Pa. 368; Girard Bank v. Bank of Penn. Twp., 39 Pa. 92, 80 Am. Dec. 507; Hagood’s Appeal, 38 S.C. 361, 16 S.E. 1003; Payne v. Gardiner, 29 N. Y. 146; Sharp v. Citizens Bank, 70 Neb. 758, 98 N.W. 50; Tobin v. McKinney, 14 S. D. 52, 91 Am. St. Rep. 688, 84 N.W. 228; Tobin v. McKinney, 15 S. D. 257, 91 Am. St. Rep. 694, 88 N. W. 572; Boughton v. Flint, 74 N. Y. 476; Brown v. McElroy, 52 Ind. 404; Emerson v. North American Transportation & Trading Co. (April 19, 1922) 303 Ill. 282, 135 N. E. 497, 23 A.L.R. 1; Estate of James Gardner, Deceased, John Leadey, Exec., 228 Pa. 282, 29 L.R.A. (N.S.) 685, 77 Atl. 509; Howell v. Adams, 68 N. Y. 314; Pardee v. Fish, 60 N. Y. 265; Munger v. Albany City National Bank, 85 N. Y. 580; Shute v. Pacific National Bank, 136 Mass. 487.
The general rule is that a certificate of deposit payable to depositor upon return of the certificate is not due until the certificate is tendered and demand for payment is made. That rule, with slight variations, is stated in 16 of the cases above cited.
In this case it is beyond question that the certificate of deposit was not returned to the bank, and that no demand for payment was made until March 14, 1947. Under the general rule the debt represented by the certificate did not become due until the certificate was returned to the bank and demand for payment was made on March 14, 1947.
The time limit, or “twelve months after date”, stated in the certificate, merely fixed the time the deposit was required to remain with the bank before the depositor would be entitled to interest thereon. The statement “with interest at 5 per cent per annum” fixed the rate of interest the depositor was entitled to receive if the deposit was left with the bank for twelve months or more. Bank of Commerce v. Harrison, 11 N. M. 50, 66 P. 460.
It is quite true, as stated in the opinion, that the word “due” is susceptible of many meanings, depending largely upon the connection in which it is used. When applied to commercial paper, the word “due” means the time when the debt represented by the paper becomes demandable; that is, the time when an action may be maintained thereon to force payment. See Ardmore State Bank v. Lee, 61 Okla. 169, 159 P. 903, citing Gilbert v. Sprague, 88 Ill. App. 508.
The record shows that on February 21, 1927, more than nine years after the certificate of deposit was issued, and more than eight years after the “twelve months from date” had expired, the president of the bank, who was the person who signed the certificate when it was issued, wrote Mr. Kyselka, the plaintiff, a letter acknowl*458edging that the certificate of deposit ■was at that time drawing interest at 5% and offered to pay him $885 on receipt of the certificate endorsed by Mr. Kyselka.
That was a clear admission on the part of the bank that the certificate was drawing interest at 5 per cent.
Not being able to agree with the majority opinion, I therefore dissent.